Eish, C. J.
1. The facts set forth in the petition and the exhibits attached thereto, in the case of Giddens v. Alexander, 127 Ga. 734 (56 S. E. 1014), which case was decided on general demurrer to the petition, and upon which the first three headnotes in that case were predicated, are the same as in the present case. According to the undisputed evidence, *23therefore, under the rulings stated in the first three headnotes of the case cited, the sale by the sheriff of the land of the plaintiff was illegal, and he was entitled to have canceled, as a cloud upon his title, the deed made by the sheriff to the purchaser at such sale. Accordingly, the court erred in directing a verdict in behalf of the defendants.
October 11, 1911.
Equitable petition. Before Judge Merrill. . Berrien superior court. September 21, 1910.
Hendricks & Christian, for plaintiff.
Denmark & Griffin, Buie & Knight, and Alexander & Gary, for defendants.
2. The plaintiff, according to the undisputed evidence and the rulings made in the case cited, being entitled to a verdict and deeree declaring the sheriff’s sale illegal and canceling the deed made in pursuance of such sale, it is unnecessary to pass on the other assignments of error.

Judgment reversed.


Beak, J., absent. The other Justices concur.